             Case 5:20-cv-00945-D Document 4 Filed 09/21/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES S. MATTHEWS, JR.                            )
                                                  )
                                                  )
               Plaintiff/Appellant,               )
v.                                                )      Case No. CIV-20-945-D
                                                  )      (Bankruptcy No. 11-16261-JDL)
JORGE GAMBOA,                                     )
                                                  )
               Defendant/Appellee.                )

                                          ORDER

         Appellant purports to appeal an order entered by the United States Bankruptcy Court

for the Western District of Oklahoma on August 17, 2020 [Doc. No. 1]. On August 30,

2021, the Court entered an Order to Show Cause why this appeal should not be dismissed

for lack of prosecution [Doc. No. 3]. Appellant has failed to respond to the Order to Show

Cause.

         Federal Rule of Bankruptcy Procedure 8018(a) provides that “[t]he appellant must

serve and file a brief within 30 days after the docketing of notice that the record has been

transmitted or is available electronically.” Rule 8018(a) further provides that “[i]f an

appellant fails to file a brief on time or within an extended time authorized by the district

court…the district court or BAP, after notice, may dismiss the appeal on its own motion.”

Id. at § 8018 (a)(4).

         Appellant has failed to timely file a brief in support of his appeal or seek an

extension of time in which to do so. Accordingly, dismissal of this appeal for lack of

prosecution is proper.
   Case 5:20-cv-00945-D Document 4 Filed 09/21/21 Page 2 of 2




IT IS THEREFORE ORDERED that this appeal is DISMISSED

IT IS SO ORDERED this 21st day of September, 2021.




                                   TIMOTHY D. DeGIUSTI
                                   Chief United States District Judge




                                  2
